Order entered August 31, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00879-CV

                                  LORRIE FRAZIN, Appellant

                                                  V.

                     MARC SAUTY AND BENEDICTE SAUTY, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-00258-C

                                              ORDER
       The Court has reviewed the clerk’s record in this case. The correct cause number of this

case in the justice court was JC10-00232-C. The clerk’s record includes a “Complaint for

Eviction” from justice court cause number JE10-03665 and does not include “Plaintiff’s Original

Petition” for justice court cause number JC10-00232-C. The clerk’s record also does not include

the appellant’s answer, if any, filed in the justice court or in the county court.

       Accordingly, we direct John Warren, County Clerk of Dallas County, to file within FIVE

(5) days of the date of this order a corrected clerk’s record that excludes the “Complaint for

Eviction” from case number JE10-03665, includes “Plaintiff’s Original Petition” for justice court
cause number JC10-00232-C, and includes any answer filed by appellant in the justice court or

county court. If no answer exists, the clerk shall certify that such pleadings do not exist.


                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE